Case 1:19-cv-09365-AKH Document 1-18 Filed 10/09/19 Page 1 of 2

SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

In the Matter of the Petition of Dalia Genger, as
Trustee of the Orly Genger 1993 Trust, Created by
Trust Agreement Dated December 13, 1993 between
ARIE GENGER, as Grantor, and LAWRENCE M.
SMALL and SASH A. SPENCER, as Trustees, to
Turnover Property to the Orly Genger 1993 Trust.

File No.: — 2008-0017/E

Surrogate Nora S. Anderson

L

's Court
County Sumogate’s
Ne LANEOUS DEPT.

FEB 0 6 2018

& FILED ~*~

Pe Clerk ed
ee eee

—"

Dalia Genger, Trustee of the Orly Genger 1993 Trust,
Petitioner,

 

-against-

 

Orly Genger, et al.,
Respondents.

 

REVISED NOTICE OF MOTION TO DISMISS BY RESPONDENT ARIE GENGER
PLEASE TAKE NOTICE that upon the attached affirmation of Leon Friedman, dated
February 4, 2018, the Petitioner Arie Genger will move this Court, , located at 31 Chambers
Street. New York, N.Y. 10007, Room 509, on February 27, 2017, at 10.00 A.M. or as soon
thereafter as counsel may be heard, for an order pursuant to SCPA Section 102 and CPLR
Sections 3211 (a)(4), (5), (7) and (8) dismissing the pending petition brought by Petitioner Dalia
Genger and for such other relief as the court deems just and proper.
PLEASE TAKE FURTHER NOTICE that pursuant to CPLR 2214(b) answering papers,
if any shall be served at least seven two days prior to the return date of this motion.
me Sa Lio eutltey
4eon Friedman
685 Third Avenue. 25" floor
New York, N.Y. 10017

(646) 825-4398
Attorney for Respondent Arie Genger

 
Case 1:19-cv-09365-AKH Document 1-18 Filed 10/09/19 Page 2 of 2

CERTIFICATE OF SERVICE

I hereby certify that I am not a party to this action, am over 18 years of age and
reside at 148 East 78th Street, New York, N.Y and that I am an attorney duly admitted to
the Courts of the State of New York.

On February 5, 2018, I served a copy of the annexed Notice of Motion to Dismiss
with accompanying affirmation of Leon Friedman in the following manner:

by mailing the same in a sealed envelope, with postage prepaid thereon, in a post-
office or official depository of the U.S. Postal Service within the State of New York,
addressed to the last known address of the addressee(s) as indicated below:

Judith Bachman
254 S. Main Street, Suite 406
New City, N.Y. 10956

Dated: February 5, 2018 Lb Tavoinnr

Leon Friedman

 
